Citation Nr: 1512636	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).  Specifically, the Board notes that the record contains a March 2010 VA diabetes examination.  In the report of the examination, the examiner noted the Veteran's diagnosis of erectile dysfunction, but stated that the condition "far" predates his diagnosis of diabetes.  The examiner did not cite to any pertinent evidence of record for this conclusion, and it is unknown from where the conclusion arose considering treatment records from Kaiser show no treatment for erectile dysfunction.  Accordingly, the accuracy of the factual premise for this opinion needs clarification.

Furthermore, the examiner opined that the Veteran's erectile dysfunction was not worsened or increased by the Veteran's diabetes.  However, the examiner provided no rationale for such contention.  As such, the Board finds the March 2010 VA diabetes opinion to be inadequate for the purpose of determining whether diabetes aggravated the Veteran's erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2. Schedule the Veteran for an examination with an appropriate medical professional to determine the etiology of his currently diagnosed erectile dysfunction. 

a. The examiner must specifically state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's service-connected diabetes caused or aggravated his erectile dysfunction.  As part of his or her analysis, the examiner should consider and comment upon the December 2009 VA treatment records showing the Veteran's A1C level was 10.8 and glucose was 355 mg at initial diagnosis of diabetes when evaluating the date of onset of each disability.

b. The examiner must also state whether it is at least as likely as not that the Veteran's erectile dysfunction is otherwise related to his period of active service. 

The claims file must be made available to the examiner.  A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.

3. If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




